Title: To Thomas Jefferson from Samuel Allyne Otis, 16 May 1806
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                     
                            Boston 16th May 1806
                        
                        It was my intention when I last paid my respects to you, to have renewed my request in behalf of William
                            Otis, whose father is collector for the district of Barnstable in the State of Massachusetts, but an unusual pressure of
                            business at the close of the session, induced me to prefer applying in this mode & at a season of more leisure.
                            This young man hath been long a deputy or assistant to his father; And executes the business of the office as I am
                            informed, to the approbation of the Treasury department; and by his talents & experience, he appears the best
                            qualified of any man in the district, to secure its continuence. Joseph Otis his father, is become old, & hath
                            nothing left from unsuccessful commerce, succeeded by long service in the office, but honest fame. His son will therefore
                            cheerfully perform the duties of the office for his fathers benefit, in hope that one day, the emoluments may become his
                            own. And his father will be perfectly satisfied with the sons appointment.
                        The young mans family, respected for their exertions & sufferings in the cause of their Country
                            & its independence, hath conciliatd public favour to him, & his own correct deportment, talents and
                            experience in business, have confirmed it. So that his appointment, should you be pleased to make it, would not only be a
                            public benefit, but a gratification to his republican friends, who constitute a great majority of the district.
                        I can only add that I should feel myself much obliged by your favorable Mention to this application,
                            & my assurances of unabating respect & esteem from
                        Your obedient & most humble Servt
                        
                            Sam A. Otis
                     
                        
                    